PER CURIAM.
Appellant was convicted of certain drug offenses and appeals. We reverse and remand for a new trial.
Under the facts and posture of this case, it was error for the trial court to deny appellant's motion to’ compel disclosure of the confidential informant, particularly since appellant’s defense was that of entrapment.
We reverse and remand for a new trial upon authority of State v. Hassberger, 350 So.2d 1 (Fla.1977), and Richert v. State, 338 So.2d 40 (Fla. 4th DCA 1976), cert. denied, 346 So.2d 1250 (Fla.1977).
REVERSED AND REMANDED.
LETTS, WALDEN and STONE, JJ., concur.